Case 3:20-cv-00326-MAB Document 21 Filed 11/10/20 Page 1 of 1 Page ID #765




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HENRY ALLEN WHITE,                          )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:20-CV-00326-MAB
                                             )
 COMMISSIONER OF SOCIAL                      )
 SECURITY,                                   )
                                             )
                     Defendant.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that, pursuant to the Order entered on

November 10, 2020, by United States Magistrate Judge Mark A. Beatty (Doc. 20), the

Commissioner’s final decision denying Plaintiff’s application for social security

disability benefits is REVERSED and REMANDED to the Commissioner for rehearing

and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C. § 405(g).

       Judgment is entered in favor of Plaintiff Henry Allen White and against

Defendant Commissioner of Social Security.

       DATED: November 10, 2020

                                        MARGARET M. ROBERTIE,
                                        Clerk of Court

                                        BY: /s/ Jennifer Jones
                                           Deputy Clerk

APPROVED: /s/ Mark A. Beatty
           MARK A. BEATTY
           United States Magistrate Judge



                                       Page 1 of 1
